Appeal from a judgment of the County Court of Hamilton County (Intemann, Jr., J.), rendered September 11, 1987, convicting defendant upon his plea of guilty of the crime of criminal mischief in the fourth degree.
Since defendant has served his sentence of one year of incarceration in the Hamilton County Jail and the sole issue raised on this appeal involves the excessiveness of the sentence, the appeal has been rendered moot and should be dismissed.
Appeal dismissed, as moot. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.